Case 1:19-cr-00275-DLC Document 12 Filed 04/18/19 Page 1 of 1

j*'»,j--é-}:M U.S. Department of Justice

    

Unifed Stafes Artorney
Soufhem Dislrict of New York

!313;2313

(?it.éi'§:i;£; 53 g
1_ taft 333 doris

BY E-MAIL

The Sil\’io J. Mo]!o Buifdi)rg
One Saint Arr ':'P.H.`.¢.m_ ..(...,_~.Y m...=. me umw mm umwa -.i.,... ,,.',L.
Ne\l' Yor!c, Ne\ ' ' j

       
    

Honorable Denise Cote

United States District Judge
Southern District of New Yorl<
500 Pearl Street

NeW York, New York 10007

 

 

 

Re: United States v. Brent Merchant, a/k/a “.Innes,” et al., 19 Cr. 3 q b (DLC)
Dear Judge Cote,

Earlier today, a grandjary returned an indictment charging Brent Merchant, a/k/a
“Jones,” and Zaquan McCutcheon, a/l</a “Zay,” With conspiring to distribute 280 grams and
more of crack cocaine and a quantity of marijuana, in violation of Title 21, United States Code,
Section 846, and With using, carrying, possessing, brandishing, and discharging firearms in
connection With that conspiracy, in violation of Title 18, United States Code, Section 924(c).
'l`he Government understands that counsel for McCutcheon, Edward Sapone, Esq., is unavailable
to appear for an arraignment on or before Tuesday, April 23, 20l9. In addition, the Government
has conferred With Your Honor’s Chambers and understands that arraignment is scheduled for
Wednesday, April 24, 2019 at 2:00 p.rn.

The Government respectfully requests that, in the interests ofjustice, time be excluded
under the Speedy Trial Act between April 18, 2019 ant April 24, 2019 to allow for both defense
attorneys in this case to appear at arraignment See 18 U.S.C. § 316i(h)(7)(A). The undersigned
notified Mr. Sapone, as well as counsel for Merchant, Daniel Pari<er, Esq., of the scheduled
arraignment and of the Governrnent’s intention to seek an exclusion of time. Both have
conveyed their consent to such an exclusion

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney
Sou hern District ofNeW York

writ 039.®3

Frank J. Bals'hmello / Matthew Hellman
Assistant United States Attorneys
(212) 637-2325 f -2278

cc: Daniel Parker, counsel for defendant Brent Merchant (via e~mail)
Edward Sapone, counsel for defendant Zaqzlan McCufcheon (via e-rnail)

 

